DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Within lines 2-3 of claim 1, the examiner suggests replacing “the width of the tufting machine” with “a width of the tufting machine” in order to avoid antecedent basis issues.
Regarding line 1 of claim 9, the examiner suggests replacing “the tuft density” with “a tuft density” or just “tuft density” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The preamble of claim 1 classifies the claim as a method of operating a tufting machine; however the remaining claim language is focused on details of the structure of the tufting machine, not a method of operation.  There appears to be no method steps within the claim language.  Accordingly, it is unclear what the applicant is claiming.  Is the applicant trying to claim the structure of a tufting machine, rather than an operation thereof?  Note that depending claims 2-8 do not add any method steps and therefore are similarly rejected.
Claim 1 recites the limitation "the backing fabric" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the backing material as previously claimed?
Claim 1 recites the limitation "the tufting zone" in ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pattern information" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same pattern" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7 and 8, the applicant recites “one of gauges displaying the pattern”.  It is unclear what “gauges” represents.  Is the applicant referring to the created fabrics (claim 1) as in one of the gauges of fabric(s) displaying the pattern?
Claim 9 recites the limitations "the number" and “the location” in line 4-5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation "the pattern" in both lines 7 and 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the shifting pattern as previously introduced?  If so, “the pattern” needs to be replaced with “the shifting pattern”.
Claim 12 recites the limitation "the backing material" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the term "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All remaining claims are also rejected under 35 U.S.C. 112(b) because each claim is dependent from at least one of the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL (US 2017/0096757 A1).

Regarding claim 2, HALL discloses the yarn feed mechanism (27) being a single end yarn feed (Figures 2 and 3A) (para 009).
Regarding claim 4, HALL discloses the shifter being adapted to move the backing feed rolls laterally (para 0034).

Regarding claim 7 and 8, HALL discloses the gauges of fabric for displaying the pattern being capable of being lower and greater than the gauge spacing of the needles (para 0032, 0056, 0061, 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0096757 A1) in view of INGRAM (US 2007/0283863 A1).
HALL teaches a tufting machine as discussed above.  However, HALL fails to disclose the needles being hollow.  INGRAM teaches the needles (40) of a tufting machine being hollow in order for the yarns to go through the needles and thereby tufting through the backing as the needles reciprocate therethrough (Fig. 1).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the needles of HALL as hollow needles, in light of the teachings of INGRAM, in order for the yarns to go through the needles and thereby tufting through the backing as the needles reciprocate therethrough. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0096757 A1) in view of KAJU (US 5,461,996).
HALL teaches a tufting machine as discussed above.  However, HALL fails to disclose the needles being independently controlled for selective penetration of the backing material.  KAJU teaches needles of a tufting machine being independently controlled (ICN) for selective penetration of the backing material in order to better control tufting density and design (col 6, lines 8-11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the tufting machine of HALL with independently controlled needles for selective penetration of the backing material, in light of the teachings of KAJU, in order to better control tufting density and design.

Allowable Subject Matter
Claims 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2017/0096757, US 2007/0283863, US 5461996, US 2016/0298275, US2002/0043202 and US 2017/0204546 were listed on the International Search Report for PCT/US2019/013412.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732